The respondent, by leave of court, moved for a reargument of this cause after the opinion of the court was filed.
In its written motion, filed with the court, it relies largely upon a so-called cost of living survey conducted by The Works Progress Administration, Division of Social Research, published as Research Monograph XII, 1937, by the United States Government Printing Office, as a ground for rearguing the question of the dependency of the petitioner upon his son, the deceased workman, within the meaning of our Workmen's Compensation Act. G.L. 1923, chap. 92, art. II, sec. 8, now G.L. 1938, c. 300, art. II, § 8.
In our opinion this is not a proper ground for reargument. The manifest purpose of the motion is to import into the *Page 315 
case evidence of new factual matter. But if such evidence was helpful and if the conclusions of the survey were relevant, the respondent ought to have offered it in the hearing below.
We must take the record as it was made at that hearing. There the respondent offered no evidence on this point, but it was content to argue its cause on the undisputed facts adduced by the petitioner. On those undisputed facts we have given careful consideration to the question of what amount the petitioner is entitled to as a partial dependent of his son, within the meaning of the Workmen's Compensation Act as recently amended, and there is nothing in the respondent's motion which leads us to believe that we misconceived the effect of the evidence or that we have misapplied the law. There is, therefore, no cause shown in respondent's motion to warrant a reargument.
Motion denied.